Citation Nr: 1550988	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating, in excess of 20 percent, for residuals of a right shoulder shrapnel injury with a retained foreign body (previously service-connected as scars, right shoulder with retained foreign body).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The Veteran testified at an October 2010 Travel Board hearing.  The hearing transcript has been associated with the record.  

The Board remanded the appeal in April 2011 to obtain identified private treatment records and for the issuance of a supplemental statement of the case.  The agency of original jurisdiction (AOJ) substantially complied with the Board's remand order and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The April 2011 Board remand also referred the issue of entitlement to a compensable rating for scar residuals, resulting from the shell fragment wound in the right arm, separate and apart from the muscle injuries of the right shoulder, to the AOJ for adjudication.  During the pendency of this appeal, the AOJ adjudicated the separate issue pertaining to the right shoulder scars, and has recharacterized the issue on appeal as entitlement to an increased rating for residuals of a right shoulder shrapnel injury with retained foreign bodies.  The Board finds that the recharacterization of the issue is appropriate in this case as it considers all residuals of a service-connected right shoulder shrapnel injury.

In a July 2015 letter, the Board informed the Veteran that the Veterans Law Judge who presided over the October 2010 hearing was no longer with the Board, and the Veteran was offered an opportunity to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2015).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to the July 2015 letter, the Board has proceeded with the appeal as stated.  As the original Veterans Law Judge is no longer with the Board, the undersigned Veterans Law Judge has been assigned to this case.

The record shows that residuals of a right shoulder shrapnel injury were originally rated under 38 C.F.R. § 4.73, Diagnostic Code 5301.  In a September 2000 rating decision, the RO granted an increased 20 percent rating, effective February 4, 2000, under Diagnostic Code 5301-5201 based on limitation of motion in the right arm.  See 38 C.F.R. §§ 4.27, 4.71a, 4.97 (2015).  Pursuant to the decision below, the Board finds that separate ratings under Diagnostic Codes 5301, 5302, 5303, and 5304 are warranted, but not a rating under Diagnostic Code 5301-5201.  When implementing this Board decision, the RO will need to amend the code sheet to reflect separate 10 percent, 20 percent, 20 percent, and 10 percent ratings for a right shoulder shrapnel injury under Diagnostic Codes 5301-5304, rather than the single 20 percent disability rating under Diagnostic Code 5301-5201.


FINDINGS OF FACT

1.  The Veteran had a deep penetrating wound of short track from a single fragment to the right shoulder with a retained foreign body with damage to Muscle Groups I, II, III, and IV.  

2.  Muscle Groups I, II, III, and IV all act upon a single unankylosed joint (the right shoulder joint).

3.  Medical evidence does not reflect moderately severe injury to Muscle Groups I, II, III, or IV. 

4.  A separate or higher rating is not warranted based on limitation of motion in the right arm.

5.  The Veteran does not have neurological impairment related to service-connected residuals of a right shoulder shrapnel injury with retained a foreign body.  

6.  Right shoulder scars are not shown to be painful or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a right shoulder shrapnel injury with retained foreign bodies, Muscle Group I, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5301 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating for residuals of a right shoulder shrapnel injury with retained foreign bodies, Muscle Group II, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5302 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating for residuals of a right shoulder shrapnel injury with retained foreign bodies, Muscle Group III, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5302 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for residuals of a right shoulder shrapnel injury with retained foreign bodies, Muscle Group IV, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An October 2007 preadjudicatory VCAA notice letter provided adequate notice to the Veteran addressing the claim for an increased rating.  

The Board remanded the appeal in April 2011 for additional development, to include a request for medical records and for the issuance of a supplemental statement of the case.  In a May 2011 notice letter, the RO requested that the Veteran identify or submit any relevant treatment for his right shoulder disability.  Identified records from Dr. M. were received in November 2011.  The AOJ issued an updated supplemental statement of the case in March 2015.  Accordingly, the Board finds that the AOJ substantially complied with the April 2011 remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements and testimony.  The Veteran was afforded VA examinations to address his right shoulder disability in 2008, 2009, 2013, 2014, and 2015.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   
The Board has considered whether a staged rating is warranted; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected right shoulder disability results in symptoms that would warrant different ratings.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Diagnostic Code 5301 addresses injuries to Muscle Group I.  Muscle Group I involves the extrinsic muscles of the shoulder girdle: (1) trapezius; (2) levator scapulae; and (3) serratus magnus.  Under Diagnostic Code 5301, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73.

Diagnostic Code 5302 addresses injuries to Muscle Group II.  Muscle Group II involves the extrinsic muscles of the shoulder girdle: pectoralis major II, the latissimus dorsi and teres major, pectoralis minor, and rhomboid muscles.  Under Diagnostic Code 5302, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 20 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73.

Diagnostic Code 5303 addresses injuries to Muscle Group III.  Muscle Group III involves the intrinsic muscles of the shoulder girdle: pectoralis major/clavicular, and deltoid muscles.  Under Diagnostic Code 5303, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 20 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73.

Diagnostic Code 5304 addresses injuries to Muscle Group IV.  Muscle Group IV involves the intrinsic muscles of the shoulder girdle: supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  Under Diagnostic Code 5304, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2015).  A through-and-through injury shall be rated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department or other evidence showing in-service treatment for the wound, and consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles results from through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles results from through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bond fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Disability Rating Analysis

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, residuals of a right shoulder shrapnel injury with a retained foreign body approximate a rating based on moderate injury to Muscle Groups I, II, III, and IV. 

The Veteran was initially assigned a rating based on injury to Muscle Group I under Diagnostic Code 5201.  VA examinations indicate involvement of Muscle Groups I - IV.  An October 2009 VA examination identifies involvement of the trapezius and deltoid, specifically, Muscle Groups I and III.  A July 2014 VA examination identifies involvement of Muscle Groups I, II, III, and IV.  Accordingly, the Board finds that consideration of whether separate ratings are available under Diagnostic Codes 5301 to 5304 is warranted.  

The VA Schedule for Rating Disabilities for muscle injuries was revised, effective July 3, 1997.  See 62 Fed. Reg. 30235 (June 3, 1997).  This included revisions to 
38 C.F.R. §§ 4.55 and 4.56, which pertain to the principles of combined ratings for muscle injuries and the evaluation of muscle disabilities.  At the time of service connection was granted in June 1968 pursuant to a claim for benefits filed at discharge, the Veteran was assigned a 10 percent rating under Diagnostic Code 5301 for a shell fragment wound to the right shoulder with a retained foreign body, service-connected as "scars, right shoulder with retained foreign body."  The provisions of 38 C.F.R. § 4.55 applicable at the time of the initial grant of service connection provided that muscle disabilities in the same anatomical region will not be combined.  The rating for the major group instead will be elevated from moderate to moderately severe or from moderately severe to severe according to the aggregate impairment of function of the applicable extremity.  Two or more severe muscle disabilities affecting the motion (particularly strength of motion) about a single joint could be combined as long as the combined is not more than the rating for ankylosis of that joint at an intermediate angle.  The Board notes, however, that damage to more than one muscle group was not indicated at the time of the Veteran's initial grant of service connection. 

Effective from July 3, 1997, 38 C.F.R. §§ 4.55 and 4.56 no longer preclude separate ratings for Muscle Group disabilities to the same anatomical region where those Muscle Group disabilities act on the same joint.  Currently, "[a] through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged." 38 C.F.R. § 4.56(b) (2015).  38 C.F.R. § 4.55(d)  now provides that "[t]he combined evaluation of Muscle Groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the cause of Muscle Groups I and II acting upon the shoulder."

In Jones v. Principi, the United States Court of Appeals for Veterans Claims (Court) held that, pursuant to the post-1997 version of 38 C.F.R. § 4.56(b), a veteran is entitled to separate ratings for "'each group of muscles damaged' as a result of "'[a] through-and-through injury with muscle damage.'" 18 Vet. App. 248, 258 (2004) (quoting 38 C.F.R. § 4.56(b)).  While a through-and-through injury is not indicated by evidence of record, as the Board will discuss in more detail below, evidence of record has identified the presence of a deep penetrating wound of short track from a single shrapnel fragment as described for a moderate muscle injury to Muscle Groups I, II, III, and IV.

Resolving reasonable doubt in favor of the Veteran, the Board finds that separate ratings are warranted for a right shoulder disability under Diagnostic Codes 5301, 5302, 5303, and 5304 where a July 2014 VA examination identifies involvement of all four muscle groups.  The Board notes that functioning under Muscle Groups I -IV involve movement which includes elevation and abduction of the arm to or above shoulder level, depression of the arm from overhead to hanging at the side, and stabilization of the shoulder against injury in strong movements, which is consistent with the Veteran's right shoulder complaints.  See also 38 C.F.R. § 4.73, Diagnostic Codes 5301-5304 (addressing the function of Group I-IV).  In order to afford the Veteran every benefit in conjunction with his claim, the Board finds that the assignment of separate ratings under Diagnostic Codes 5301, 5302, 5303, and 5304 for damage to Muscle Group I, II, III, and IV is warranted.

VA's Adjudication Procedure Manual provides additional guidance with respect to rating muscle injuries, to include the applicability of combined ratings for muscle injuries under 38 C.F.R. § 4.55.  See M21-1, Part III, Subpart iv, 4.A.11, g.  Under those guidelines, if more than one muscle group is injured or affected or if the injured muscle group acts on a joint, it is necessary to determine whether the affected muscle groups  re in the same or different anatomic regions, and whether the muscle groups are acting on a single joint or multiple joints.  Id.  Guidance under M21-1, Part III, Subpart iv, 4.A.11, g provides that if the muscle injuries are in the same anatomical region, act on a single joint, and involve Muscle Groups I and II, separate disability evaluations are to be assigned for each muscle group; however, the combined evaluation cannot exceed the evaluation for unfavorable ankylosis of the shoulder.  

The provisions of 38 C.F.R. § 4.55 (d) direct that the combined evaluation of muscle groups acting upon a single ankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  Instead, 38 C.F.R. § 4.55 (c)(1) provides that in the case of an ankylosed shoulder, if Muscle Groups I and II are severely disabled, the evaluation of the shoulder joint under Diagnostic Code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  38 U.S.C.A. § 4.71a provides for a maximum 50 percent rating for unfavorable ankylosis of scapulohumeral articulation under Diagnostic Code 5200.

Based on the guidance provided under VA's Adjudication Procedure Manual and a review of the provisions of  38 C.F.R. § 4.55 (c)(1) and (d), the Board finds that a separate ratings may be assigned for injuries to Muscle Groups I, II, III, and IV in this case, however, the combined rating shall not exceed 50 percent, and if the disability is shown to be severe in degree, a maximum 50 percent rating under Diagnostic Code 5200 will be assigned in lieu separate ratings under Diagnostic Codes 5301-5304.   

The Board finds that residuals of a right shoulder shrapnel injury with a retained foreign body approximates a rating based on moderate injury to Muscle Groups I, II, III, and IV.  Medical evidence does not reflect moderately severe injury to Muscle Groups I, II, III, and IV. 

During combat duty in September 1966, the Veteran received shrapnel wounds to the right shoulder.  X-rays in service showed no evidence of fracture or dislocation.  There was one metallic foreign body about one-half inch in length, near the right scapula, imbedded in soft tissue of the right upper shoulder posteriorly.  A March 1968 VA examination shows that the Veteran was hospitalized for one week in September 1966 due to shrapnel wounds to the shoulder and head.  Residuals from the right shoulder injury, on appeal, have been service connected since discharge in January 1968.  

The Board finds that the right shoulder shrapnel injury with a retained foreign body approximates a rating based on moderate injury to Muscle Groups I - IV based on evidence of a deep penetrating wound of short track from a single shrapnel fragment, without the explosive effective of high velocity missile, residuals of debridement, or prolonged infection; consistent complaint of  one or more cardinal signs and symptoms to include loss of power, weakness, lower threshold of fatigue, and fatigue pain; and entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Diagnostic Code 5301 assigns a 10 percent rating for moderate disability to Muscle Group I, Diagnostic Code 5302 assigns a 20 percent rating for moderate disability to Muscle Group II, Diagnostic Code 5303 assigns a 20 percent rating for moderate disability to Muscle Group III, and Diagnostic Code 5304 assigns a 10 percent rating for moderate disability to Muscle Group IV.  See 38 C.F.R. § 4.73.  Accordingly, the Board finds that for the entire appeal period, an increased rating in excess of 10 percent was not warranted for a right shoulder shrapnel injury with a retained foreign body under Diagnostic Code 5301, but instead, separate 20, 20, and 10 percent ratings are warranted under Diagnostic Codes 5302, 5303, and 5304.

An October 2009 VA examination indicates injury from a high velocity missiles (identified as shrapnel) to the right trapezius and deltoid treated with removal of shrapnel during a seven day hospitalization.  The Veteran reported that there was no infection at the time of hospitalization.  Flare-ups of pain in the shoulder were reported to be severe with increased loss of motion and increased pain that interfered with the Veteran's ability to sleep.  A July 2014 VA examination identified a penetrating muscle injury, with entrance and exit scars that were small or linear, indicating short track of missile through muscle tissue.  The Veteran did not have known fascial defects or evidence of fascial defects associated with any muscle injuries.  Cardinal signs and symptoms associated with the muscle injury included loss of power, weakness, lower threshold of fatigue, and fatigue pain.

The Board finds that residuals of a right shoulder shrapnel injury with a retained foreign body approximates a rating based on moderate disability, and does not more nearly approximate the criteria for a moderately-severe injury Muscle Group I-IV.  See 38 C.F.R. § 4.56(d)(3).  Specifically, there is no evidence of debridement, prolonged infection, sloughing of soft parts, or intermuscular scarring associated with the initial injury, or prolonged period of hospitalization as contemplated for a moderately severe disability of the muscles.  Findings from the July 2014 VA examination show that entrance and exit scars did not indicate a track of missile through one or more muscle groups, but instead, indicated a short track through muscle tissue as described for a moderate injury.  There was no indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  The Veteran did not have known fascial defects or evidence of fascial defects associated with any muscle injuries as shown by the December 2014 VA examination.  April 2008, December 2014, and January 2015 VA examinations show that the Veteran had normal muscle tone and no muscle atrophy.  Finally, tests of strength and endurance compared with the sound side did not demonstrate positive evidence of impairment.  April 2008, December 2014, and January 2015 VA examinations identified full strength against resistance (5/5) in the right upper extremity on objective testing.  

While an inability to keep up with work requirements was identified by a December 2014 VA examiner, the Board finds that the described difficulties with writing on a chalkboard are considered by the Veteran's separately assigned ratings.  Additional functional limitations to lifting due to pain and weakness, insomuch as they are related to identified loss of power, weakness, lower threshold of fatigue, and fatigue pain are contemplated by the Veteran's assigned ratings under Diagnostic Code 5301-5304.  The Board finds, that the weight of the evidence shows that the Veteran's disability does not approximate a rating based on a moderately severe injury to Muscle Groups I-IV, but more nearly approximates a rating based on a moderate injury to Muscle Groups I-IV.  

Moreover, the Board finds that the Veteran's combined rating under Diagnostic Codes 5301, 5302, 5303, and 5304 cannot exceed a 50 percent rating under Diagnostic Code 5200 based on unfavorable ankylosis of the right (major) shoulder joint.  See 38 C.F.R. § 4.55 (d), M21-1, Part III, Subpart iv, 4.A.11, g.  In this case, the combination of the Veteran's separate 10 percent, 20 percent, 20 percent, and 10 percent evaluations under 38 C.F.R. § 4.25 would result in a 48 percent rating for the right shoulder shrapnel wound.  Thus, higher ratings based on moderately severe muscle disability would not be assignable where the combined rating would exceed the maximum 50 percent rating under Diagnostic 5200 for unfavorable ankylosis of the shoulder joint.  Accordingly, the Board finds that the assignment of a separate 10 percent, 20 percent, 20 percent, and 10 percent ratings, but no higher, are warranted under Diagnostic Codes 5301, 5302, 5303, and 5304, based on moderate disability to Muscle Groups I, II, III, and IV. 

The Board will next address whether a separate or higher evaluation is warranted under applicable diagnostic codes pertaining to orthopedic manifestations of the Veteran's right shoulder disability.  VA's Adjudication Procedure Manual provides that a separate evaluation for joint manifestations and muscle damage acting on the same joint are prohibited if both conditions result in the same symptoms.  M21-1, Part III, Subpart iv, 4.A.11, h.  Although limitation of motion is not directly discussed in 38 CFR 4.56, the provisions of the Diagnostic Codes within 38 CFR 4.73 which describe the functions of various muscle groups are describing motion.  Id.  Accordingly, the Board finds that joint manifestations in the right shoulder represented by limitation of motion are already compensated through the assigned evaluations for the Veteran's muscle disability under Diagnostic Codes 5301-5304.  Moreover, the Veteran's ratings under Diagnostic Codes 5301 to 5204 were assigned based on moderate disability to the right shoulder, which specifically contemplates the effects of cardinal signs and symptoms of a muscle disability to include loss of power, weakness, lower threshold of fatigue, and fatigue pain, and functioning of the muscles, including elevation and abduction of the arm to or above shoulder level, depression of the arm from overhead to hanging at the side, and stabilization of the shoulder against injury in strong movements.  Thus, the Board finds that separate ratings under Diagnostic Code 5201 for limitation of motion of the arm would constitute impermissible pyramiding.   38 C.F.R. § 4.14 (2015).  

The Board finds that a higher rating is not warranted by alternately rating the Veteran based on limitation of motion of the arm.  After a review of all record, the Board finds that the for the entire appeal period, the Veteran has limitation of motion of the right (major arm) to shoulder level.  Private treatment records dated from 2007 to 2010 identify diagnoses of right shoulder impingement, rotator cuff bursitis, and acromioclavicular joint arthritis.  VA x-rays identify degenerative changes at the acromioclavicular joint.  VA and private treatment records reflect pain and limited range of motion in the right shoulder.  In various lay statements, testimony, and during the course of private treatment and during VA examinations, the Veteran has identified chronic right shoulder pain, and an inability to perform activities requiring him to reach over-head, to include using a chalk board or white board in conjunction with his job as teacher.  The Veteran has also identified difficulties with lifting books and other items.  He has also submitted lay evidence from his wife, indicating that he cannot reach above chest-level and that he cannot use tools such as a hammer or power tools.  

VA examinations identify at least 90 degrees flexion, and at least 80 degrees abduction in the right arm.  Unfavorable ankylosis of the shoulder joint has not been indicated at any time.  An April 2008 VA examination reflects 112 degrees flexion (forward elevation) with pain beginning at 90 degrees, and 120 degrees abduction with pain beginning at 90 degrees.  The Veteran had additional loss of motion due to pain after repetitive use, with 109 degrees flexion and 115 degrees abduction.  An October 2009 VA examination reflects 116 degrees flexion and 120 degrees abduction.  The Veteran had additional limitation of motion after repetitive motion with 116 degrees flexion and 100 degrees abduction.  There was no joint ankylosis.  A January 2015 VA examination reflects 90 degrees flexion, and 100 degrees abduction.  The Veteran had additional loss of motion due to pain after three repetitions with 90 degrees flexion and 80 degrees abduction.  There was no joint ankylosis.

Accordingly, the Board finds that, even with consideration of the Veteran's functional limitations due to pain, weakness, and fatigability, the Veteran had range of motion of the right arm at shoulder level, approximating a 20 percent rating under Diagnostic Code 5201.  Limitation of motion in the right arm did not more nearly approximate a rating based limitation of the major arm to 25 degrees to the side as described for a higher 30 percent rating under Diagnostic Code 5201.  
38 C.F.R. § 4.71a.  Accordingly, the Board finds that a 20 percent rating under Diagnostic Code 5201 would not be more beneficial to the Veteran than his separately assigned ratings under Diagnostic Codes 5301, 5302, 5303, and 5304 based on injury to Muscle Groups I, II, III, and IV.     

While the Board has reassigned the 20 percent rating, assigned by the RO during the course of this appeal under Diagnostic Code 5301-5201, back to 10 percent under Diagnostic Code 5301, and has instead assigned separate compensable ratings under Diagnostic Codes 5302, 5303, and 5304, the Board finds that this was not a reduction of the Veteran's rating as the Board has granted an overall increased disability rating for the Veteran's right shoulder shrapnel injury with a retained foreign body, and the Board finds that the 20 percent rating assigned by the RO under Diagnostic Code 5301-5201 was not a protected rating.  The provisions of 38 C.F.R. § 3.951 prohibit the reduction of that rating absent a showing of fraud.  Specifically, the regulation provides: "A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud."  In this case, the Veteran's right shoulder shrapnel injury with a retained foreign body was rated continuously at 10 percent for a period of more than 20 year under Diagnostic Code 5301, and the Board has not disturbed that rating in this case, but has instead corrected the Veteran's rating to reflect separate ratings under Diagnostic Codes 5301, 5302, 5303, and 5304, ultimately granting a higher combined rating for the disability at issue.  

The Board has considered whether an evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  During an October 2010 hearing testimony and in an August 2011 statement, the Veteran contends that he has loss of use of the right arm based on his functional limitations.  The Veteran was employed as a teacher and, during the hearing, described difficulties with using the arm for writing on a white board in the classroom.  He reported that lifting a carton of milk was a chore, and that he needed the use of both hands to hold a cup of coffee.  He also reported difficulty with typing, noting that he had combined impairment from his service-connected right shoulder disability and nonservice-connected carpel tunnel syndrome.  During the course of VA examinations and in a June 2011 statement, the Veteran indicated that he was not able to reach above 90 degrees, or above chest level.  A January 2015 VA examination identifies difficulty lifting the arm above eye level due to pain and weakness.  

The Board finds that the Veteran is credible in identifying functional limitations due to his right shoulder disability.  The Board finds that the Veteran's reported functional limitations, to include limitation to range of motion and limitations to overhead use of the arm, are specifically contemplated under his assigned rating under Diagnostic Codes 5301, 5302, 5303, and 5304.  Additional symptoms related to loss of power, weakness, lower threshold of fatigue, and fatigue pain are contemplated by such ratings which contemplate the cardinal signs and symptoms of a muscle disability.  The Board finds that the Veteran's disability does not approximate a rating based on loss of use of the right arm.  July 2014 and January 2015 VA examinations specifically provide, with respect to the service-connected residuals of a right shoulder shrapnel injury, that there is no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Accordingly, the Board finds that the Veteran's disability does not approximate a rating based on loss of use of the right arm.  

The Board finds that a separate evaluation is not warranted for neurological impairment in the right upper extremity.  In the Veteran's initial claim for compensation and in January 2011 hearing, he identified right hand symptoms such as loss of sensation, numbness, and difficulties with typing and handwriting.  However, April 2008 and October 2009 VA examinations show that the Veteran does not have a diagnosed neurological impairment related to residuals of a right shoulder shrapnel wound.  An April 2008 VA neurological examination and addendum opinion show that right hand and arm neurological complaints were due to a diagnosis of carpal tunnel syndrome.  The VA examiner opined that carpal tunnel syndrome was not associated with the service-connected shrapnel injury, or to a helicopter crash in service.  An October 2009 VA examination shows no residual nerve damage due to the service-connected shrapnel wound injury. 

The Board finds that separate evaluations are not warranted for scars, residual of a right shoulder shrapnel injury.   VA examinations dated in October 2009, April 2013, July 2014, and January 2015 identify four to six superficial, non-linear, round-shaped scars on the right shoulder, covering an area of less than six square inches.  The largest identified scar measured 1.7 centimeters in diameter.  October 2009, April 2013, July 2014, and January 2015 VA examinations show that scars on the right upper extremity were not unstable or painful to warrant separate compensable ratings under 38 C.F.R. § 4.118, Diagnostic Code 7803 or 7804 (2007, 2015). 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the RO denied a TDIU in an August 2015 rating decision.  Moreover, the Veteran contends in a September 2015 statement that he did not intend to file an appeal for unemployability.  Thus, the Board finds an inferred claim for TDIU has not been raised.


Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted in this case.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that for the entire rating period, the symptomatology and impairment caused by residuals of a right shoulder shrapnel injury with a retained foreign body are adequately contemplated by the schedular rating criteria, and referral extraschedular evaluation is not warranted.  The record shows that the Veteran sustained a moderate injury to Muscle Groups I, II, III and IV based on evidence of a deep penetrating wound of short track from a single shrapnel fragment with evidence of loss of power, weakness, lower threshold of fatigue, and fatigue pain.  While the Veteran, additionally, has evidence of limitation of motion of the right (major arm) with pain, as the Board has discussed above, these symptoms are specifically contemplated under the rating criteria for rating muscle disabilities.  Higher evaluations were not found to be warranted this case.  Additionally, the rating criteria for all orthopedic disabilities allow for consideration of functional limitations due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In rating the Veteran's right shoulder disability, the Board has considered the Veteran's functional limitations described by lay evidence and by VA examinations.  The Board finds that the levels of severity of the Veteran's right shoulder disability are contemplated by his separately assigned ratings.  For these reasons, the Board finds that for the entire rating period on appeal, the symptomatology and impairment caused by the Veteran's right shoulder disability are specifically and adequately contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran related by pain, limitation to range of motion, specifically with overhead activities, and weakness or fatigue in the arm, are specifically contemplated by the criteria discussed above, including the effect of his shoulder on his ability on his occupational or daily functioning.  In the absence of exceptional factors associated with right shoulder disability, the Board finds that the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted that the combined effect of his service-connected disabilities are not captured by schedular evaluations.  Thus, the Board finds that referral for an extraschedular rating based on the combined effect of his multiple service-connected disabilities is not warranted. 

ORDER

An increased rating, in excess of 10 percent for residuals of a right shoulder shrapnel injury with retained a foreign body, Muscle Group I, is denied.  

A separate 20 percent evaluation for residuals of a right shoulder shrapnel injury with a retained foreign body, Muscle Group II, is granted.

A separate 20 percent evaluation for residuals of a right shoulder shrapnel injury with a retained foreign body, Muscle Group III, is granted.

A separate 20 percent evaluation for residuals of a right shoulder shrapnel injury with a retained foreign body, Muscle Group IV, is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


